Citation Nr: 1221571	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-43 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California and Phoenix, Arizona.  

In March 2011, a hearing was held before the undersigned sitting at the RO.  In May 2011, the Board remanded the appeal for additional development.  

The May 2011 remand directed that the RO furnish a statement of the case regarding the initial evaluation assigned for left knee instability.  The RO issued a statement of the case in November 2011.  In March 2012, the RO issued a supplemental statement of the case.  At that time, the RO discussed the relevant evidence and denied an increased evaluation based on instability.  It then concluded, however, that the issue regarding left knee instability was not on appeal because the Veteran had not filed a VA Form 9 following the statement of the case.  On review, the Veteran is seeking an increased evaluation for his left knee disability, which includes both limitation of motion and instability.  Under the circumstances of this case, the Board finds the issue in appellate status.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Virtual VA eFolder has been reviewed.  

As discussed in further detail below, the issue of entitlement to TDIU is also for consideration.  This issue is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease is not manifested by extension limited to 15 degrees or flexion limited to 30 degrees; however, considering the objective findings and associated functional impairment, the overall disability picture more nearly approximates the criteria for a 20 percent evaluation based on limitation of motion.  

2.  The Veteran's left knee disability is not manifested by moderate recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no more, for left knee degenerative joint disease, based on limitation of motion, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, a disability rating and an effective date have been assigned, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In November 2008, prior to the rating decisions in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what evidence VA would obtain and of the information and evidence he was responsible for providing.  This letter also notified the Veteran how VA assigns disability ratings and effective dates.  The Veteran was advised of applicable rating criteria throughout the appeal period and the case was most recently readjudicated in the March 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, VA medical records, and VA vocational rehabilitation records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided VA examinations in December 2008 and June 2011.  These examinations are adequate for rating purposes and further examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  

Factual Background

In July 2008, the Veteran presented to the VA emergency room with complaints of left knee pain and swelling.  Assessment was loose body, left knee and status post anterior cruciate ligament (ACL) repair.  He was given crutches for nonweight-bearing and medication.  He was seen in primary care the following day and was referred to orthopedics.  

The Veteran underwent a VA orthopedic surgery consult in October 2008.  His main complaints were looseness, instability, giving way, and pain.  He had a new ACL brace but had not started using it much.  X-rays confirmed moderate degenerative arthropathy on the left knee with 2 metal screws.  A 13-mm tibial bone tunnel was noted and the femoral screw seemed to be backing out somewhat.  The MRI confirmed significant partial ACL insufficiency with tearing of the anteromedial bundle and some fibers of the posterolateral bundle were intact.  The metal screw in the femur appeared to be backing out about 2 or 3 threads.  There was significant chondral wear noted, medial side worse than the lateral side.  The physician's impression was that the Veteran had repeat ACL insufficiency with post-injury posttraumatic arthropathy arthritis, which may progress following repeat instability and insufficiency.  Recommendation was ACL brace and to get him on the list for revision of the ACL reconstruction in 2 stages.  

On VA examination in December 2008, the Veteran reported that he was currently on a medical leave of absence from work.  He had continued symptoms of popping, swelling, locking, and pain.  He also reported some feeling of instability.  He wears a hinged brace if he is planning on standing more than an hour.  He stated that he could walk up to a mile but would have severe pain.  Flare-ups were daily depending on activity.  He had tried to work as much as he could and was most recently on light duty.  He cannot engage in sports activities or run.  His knee condition impacts almost all daily activities that he does standing up.  On physical examination, gait was antalgic favoring the left knee.  Left knee flexion was to 108 degrees and after 3 repetitions there was an 8 degree loss of range due to pain and fatigability without loss of coordination.  The left knee did not fully extend and in full extension was flexed at 10 degrees.  That was repeated 3 times with a DeLuca factor of 0 degrees.  McMurray's test was positive on the left and Lachman's was negative.  Anterior drawer testing was positive on the left indicating some ACL laxity.  There was no ligament laxity to valgus and varus stress of the knee.  The left knee was considered somewhat unstable in the anterior ligament.  Thigh circumference was 43 cm on the right and 41 cm on the left.  Calf circumference was 39 cm on the right and 38 cm on the left.  Diagnosis was left knee severe degenerative joint disease shown on x-ray.  

The Veteran underwent additional VA orthopedic surgery consult in April 2009.  He reported locking, popping, grinding, and occasional giving out of the left knee.  He indicated that he lost his job in California because of his knee.  He has a knee brace that helps with stability, but he only uses it infrequently when he is going to be really active.  Examination showed anterior laxity, mild medial joint line pain, crepitus under the patella, and mild patellofemoral pain.  There was no effusion.  Assessment was left knee moderate/severe degenerative joint disease and old ACL reconstruction with some instability.  The examiner noted that the biggest issue was the popping, locking and grinding related to arthritis and he did not have much instability.  The surgeon did not think an ACL reconstruction was going to change the long-term outcome because the biggest complaint was not instability.  Addendum indicates that the case was reviewed with another physician who agreed there was nothing to do with all the arthritis and minimal complaints of instability.  

In connection with VA vocational rehabilitation, the Veteran underwent a Functional Capacity Evaluation in June 2009.  The Veteran reported left knee constant popping, locking and pain.  The Veteran denied limitations in sitting and none were observed.  He was able to stand in place for up to 20 minutes and exhibited a non antalgic moderately paced gait.  The exercise physiologist indicated that the Veteran appeared best suited for work in the light level.  Kneeling, crouching, and climbing should be avoided.  

At the March 2011 travel board hearing, the Veteran stated that he has severe left knee instability and wears a brace.  He reported numerous falls and that his disability was affecting his ability to work.  He has to wear a knee brace and when his knee gives out it swells up and basically leaves him with no range of motion.  He testified that his knee disability completely limits his physical activity on a daily basis.  

A March 2011 statement from J.J. indicates that the Veteran lives with him and he has known him for almost 3 years.  He stated that the Veteran has problems maintaining gainful employment due to his knee and while he was working in a restaurant, would suffer swelling, stiffness, and instability.  He also has to limit his physical activities.  A March 2011 statement from the Veteran's fiancée indicates that the Veteran's knee began giving out and locking up on him followed by severe swelling.  As a result, he had to go on temporary disability and was unable to return to his job.  

The Veteran most recently underwent a VA examination in June 2011.  At that time, he reported he last worked in 2008 or 2009 as a kitchen manager.  He was not currently working because of his knee, but was taking care of his children and going to school online through vocational rehabilitation.  His knee hurts about 6 days a week with flare-ups 2 or 3 days a week without apparent cause.  There was no swelling, but there were popping and grinding noises.  The knee gives way once or twice a week and he fell about 2 months ago in the shower.  It locks on a daily basis.  He uses a brace.  He cannot run or participate in sports.  On physical examination, he had an antalgic gait on the left.  There was slight atrophy of the quadriceps and calf.  There was no tenderness to palpation.  There was slight laxity of the ACL in the examination of cruciate and collateral ligaments.  McMurrary test was reportedly negative.  There was no effusion.  Crepitus was 2+ palpated on active motion of the knee.  Manual muscle strength testing was 4/5.  Range of motion in degrees was done only twice due to objective evidence of pain on active flexion but not extension.  Range of motion was from 0 degrees extension to 105 degrees flexion.  Left knee diagnosis was ACL repair plus degenerative joint disease plus fragmentation of medial and lateral menisci.  Functional impairment was moderate.  There was no additional loss of function on repeat motion testing due to pain, weakness, fatigability or incoordination.  The examiner stated that occupational functioning was lessened due to the left knee in that he would be unable to stand for prolonged periods, do any heavy lifting, or do any significant amount of walking.  

Review of Virtual VA records shows that the Veteran underwent a physical therapy consult in July 2011.  At that time, he requested a cane and one was issued.  X-rays in July 2011 showed moderate tricompartmental degenerative changes of the left knee status post ACL obstruction.  In November 2011, the Veteran reported that he woke up and could barely walk.  Examination showed limited flexion and extension of the left knee, but specific range of motion findings were not provided.  He was given a trial of diclofenac.  

Analysis

In January 2009, the RO granted entitlement to service connection for left knee degenerative joint disease and assigned a 10 percent evaluation from September 13, 2008 under Diagnostic Codes 5010-5261.  In September 2010, the RO assigned a separate 10 percent evaluation for left knee instability from September 13, 2008.  The Veteran contends that the assigned evaluations do not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

There is no evidence of left knee ankylosis or malunion of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  

Limitation of motion

Pursuant to the rating schedule, traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted, the Veteran is currently receiving a 10 percent evaluation under Diagnostic Code 5261.  The initial rating indicates this was assigned based on a loss of range of motion in both flexion and extension.  On review, the Board finds that the Veteran's disability picture, based on limitation of motion, more nearly approximates the criteria for a 20 percent evaluation.  See DeLuca.  In making this determination, the Board acknowledges that evidence of record does not show left knee extension limited to 15 degrees or flexion limited to 30 degrees.  The Veteran, however, complains of significant pain and limitation and his reports are arguably supported by objective findings.  For example, x-rays and MRI show significant pathology, to include tricompartmental degenerative joint disease and ACL insufficiency.  Thigh and calf measurements were smaller on the left than the right as shown on the December 2008 examination.  Additionally, on recent examination the Veteran could only do range of motion twice and there was crepitus, decreased strength, and slight atrophy at the quadriceps and calf.  The examiner stated that the functional impairment was moderate.  

The Board acknowledges that separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990(2004); 38 C.F.R. § 4.14.  On review, the Veteran met the criteria for a compensable evaluation based on limitation of extension to 10 degrees at the December 2008 examination, but recent examination showed full extension to 0 degrees.  The Board acknowledges that the Veteran has some limitation of flexion; however, at no time during the appeal period has a compensable limitation of flexion (flexion limited to 45 degrees) been demonstrated.  As such, separate compensable evaluations are not warranted.  

The Board observes that regardless of the diagnostic code assigned in this case (5260 or 5261), the 20 percent evaluation granted herein clearly contemplates the overall left knee disability based on limitation of motion and the criteria for an evaluation greater than 20 percent are not met or more nearly approximated.  

Instability

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In the May 2012 post-remand brief, the representative argued that the Veteran's instability was clearly more severe than he is compensated for and noted that he wears a brace, has falls, and was recently prescribed a cane.  The Board acknowledges these arguments, but on review does not find the disability picture to meet or more nearly approximate moderate instability.  For example, at the December 2008 VA examination, there was no ligament laxity to varus or valgus stress, and the left knee was described as somewhat unstable in the anterior ligament.  The April 2009 consult indicated that the Veteran did not have much instability and instability was not considered the major problem.  The June 2011 examination indicated that laxity was slight.  Thus, the criteria for an evaluation greater than 10 percent based on instability are not met.
 
At no time during the appeal period has the Veteran's left knee disability warranted ratings greater than 20 percent based on limitation of motion or 10 percent based on instability and staged ratings are not warranted.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the Veteran' left knee disability is primarily manifested by limitation of motion and instability.  The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.   


ORDER

Entitlement to an initial disability rating of 20 percent, and no more, for left knee degenerative joint disease based on limitation of motion is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial disability rating in excess of 10 percent for left knee instability is denied.


REMAND

Throughout the appeal period, the Veteran reported that his left knee disability interfered with his ability to obtain and maintain employment.  For example, at the hearing he testified that he had to quit his job in the restaurant industry because he could not do it anymore.  Vocational rehabilitation records indicate that the Veteran's left knee problems would hinder his ability to successfully return to the restaurant industry and it appears that a rehabilitation plan was developed for him to complete an associate's degree in the medical technology field.  On VA examination in June 2011, the Veteran reported that he was not working because of his knee.  He was, however, attending school online through vocational rehabilitation.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 

The Board observes, however, that the Veteran's current employment status is unclear.  That is, VA outpatient record dated in November 2011 indicates that his knee started bothering him the day prior about mid-day at work.  On remand, the Veteran should be requested to clarify his current employment status and provide information regarding any employment during the appeal period.  If the Veteran is currently employed and does not want to pursue a claim of entitlement to TDIU, he should advise VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should notify the Veteran of the information and evidence needed to substantiate a claim for TDIU.  The Veteran should also be requested to verify current employment status and complete a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability.  

2.  Thereafter, the RO/AMC should formally adjudicate the issue of entitlement to TDIU.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


